Citation Nr: 0936003	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-14 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1958 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA) for the Albuquerque, New Mexico RO.  
The Veteran requested a reconsideration of the denial of his 
claims, and the RO reaffirmed the denial in July 2007.  Since 
the Veteran perfected an appeal of the claim, it is now 
properly before the Board for adjudication.

In June 2009, the Veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate bilateral ear 
hearing loss was manifest during active service or developed 
as a result of an established event, injury, or disease 
during active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may service incurrence of a sensorineural 
hearing loss be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in September 2006.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in September 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  During his personal hearing before the undersigned 
Veterans Law Judge, the Veteran indicated that the hospital 
which previously employed him kept yearly records on his 
health, including hearing tests.  He testified that the 
records had been destroyed, and there would be no way to get 
those examination records.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.

Bilateral Hearing Loss

The Veteran's DD Form 214 indicated that he served in the 
United States Marine Corps and that his military occupational 
specialty was assaultman (small arms proof technician).  
Although he had overseas duty, he did not serve in combat.

In this case, the Veteran's August 1958 enlistment 
examination report indicates that he had normal ears.  The 
whispered voice hearing test yielded results of 15/15 in both 
ears.  The August 1958 initial dental examination report 
indicates that the Veteran had eleven missing teeth and 
needed dentures.  A service treatment note from November 1958 
reveals that the Veteran was treated for bronchopneumonia.  
The August 1962 separation examination report shows that the 
Veteran had normal ears.  The whispered voice hearing test 
yielded results of 15/15 in both ears.  The Veteran completed 
an annual certificate of physical condition for the Marine 
Corps Reserve and Recruitment District that was postmarked in 
October 1963.  On this certificate, the Veteran indicated 
that he did not have ear trouble.

The Veteran told a VA audiologist in October 2000 that he had 
difficulty hearing unless he was face-to-face with the 
speaker.  He said that his hearing had been gradually getting 
worse over the years.  It was noted that the Veteran had been 
exposed to loud noises from weapons and machinery while on 
active service.  Additionally, the Veteran had been exposed 
to loud noises from boiler room work and target shooting as a 
civilian.  The examiner noted that the Veteran had high 
frequency sensorineural hearing loss consistent with hearing 
loss of cochlear origin and the Veteran's history of loud 
noise exposure.

On VA audiological evaluation in February 2005, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
30
60
65
LEFT
10
10
40
65
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
Veteran remarked that his hearing seemed to be getting worse.  
The audiologist observed that the pure tone air and bone 
conduction thresholds showed mild-severe sensorineural 
hearing gloss above 1000 Hertz in both ears.  It was noted 
that the results were consistent with cochlear lesion.  The 
audiologist opined that neither ear had a significant 
conductive component.

In October 2006, the Veteran stated that he noticed his 
hearing declining after he had pneumonia while in boot camp.  
He said that the hearing loss continued after 16 teeth were 
extracted.  He indicated that he was shipped overseas before 
partial dentures were fitted.  He related that he was exposed 
to loud weaponry and had no hearing protection while on 
active duty.  He said that a local corpsman provided him with 
aspirin, and he said he was not given a medical examination 
when he left active duty.

On VA examination in December 2006, the Veteran complained of 
increased difficulty hearing and understanding speech in all 
situations.  It was noted that the Veteran flew on C-130 
aircraft and helicopters while on active duty.  It was also 
noted that he fired weapons while in the military.  The 
examiner remarked that the Veteran had a significant history 
of noise exposure from working in construction, target 
shooting, hunting, and using chainsaws and power tools.  Pure 
tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
30
60
65
LEFT
15
10
50
70
100

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 88 percent in the left ear.  The 
examiner said that pure tone results showed a mild to 
profound mid to high Hertz sensorineural hearing loss in both 
ears.  The examiner opined that hearing loss was not caused 
by or was a result from noise exposure, pneumonia, or tooth 
extraction during the Veteran's active service.  He noted 
that the Veteran's audiometric configuration had changed over 
time with significant changes in the last two years.  He 
observed that the Veteran had a significant post-discharge 
noise history that was most likely responsible for his 
hearing loss.  He said that opinion was supported by the most 
recent changes from 2005 to 2006 that occurred following the 
Veteran's hunting trips.  The examiner said that tooth 
extractions and pneumonia would cause a conductive hearing 
loss, not a sensorineural hearing loss, and there was no 
evidence of any conductive hearing loss.

The Veteran stated in June 2007 that he was exposed to very 
loud noises from helicopters, C-130 planes, heavy bulldozers, 
trucks, and road graders while on active duty.  He said that 
he fired live ammunition in boot camp and followed tanks in 
maneuvers during advanced training.  When travelling on two 
occasions via Navy transport, he recalled sleeping one deck 
above the loud boiler room.  Another time, he slept three 
decks below the flight deck.  He recalled boarding 
helicopters on maneuvers for approximately six months.  He 
flew on C-130 transport planes around the Pacific Ocean.  He 
said he flew to the United States from Okinawa on a 
government chartered transport plane.  He said that he was 
never given hearing protection while on active duty.  He 
stated he complained to the corpsman and was given a handful 
of aspirin.

During his June 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran stated that he served as a small arms 
assaultman while on active duty.  He said that while 
performing advanced infantry training, the sound of tanks 
shooting was overwhelming.  He said that he was on 
helicopters, and the old helicopters had no doors or windows.  
He recalled getting off of helicopters with his ears ringing 
and hurting.  He said he would talk to his local corpsman who 
would simply give him a handful of aspirin.  He said that 
horns were blown while he was on gate duty, and he heard big 
trucks.  He recalled one experience in 1960 or 1959 where his 
ears hurt, and a doctor gave him a shot.  While serving 
overseas, he said that he suffered from headaches and 
earaches for a two-week period.  His ears hurt after riding 
on C-130 airplanes.  He repeated that his bunk was one floor 
above the boiler room, and he said that the noise was so 
fierce that he could not sleep.  He said that he would sleep 
on the flight deck until a helicopter took off or landed.  He 
said that before entering the military, he did farm work.  He 
drove a tractor and plowed fields.  After being released from 
active duty, he worked in maintenance and construction.  He 
said that he did not wear hearing protection.  He used hand 
tools as well as power tools.  He remarked that at one point 
he started to buy his own rubber earplugs.  He did not use a 
hearing aid because he could not afford one.  The Veteran's 
spouse said that the Veteran needed for their television to 
be set at an extremely high volume in order to hear it.  The 
Veteran said that he had not been hunting in two years.  He 
remarked that he first noticed his hearing loss in 1958, and 
the first time he sought treatment for hearing loss was three 
years after he left the military.  He said that when he left 
the military in August 1962 he was not given a medical 
examination.  He concluded by saying that his plane flight 
from Okinawa back to the United States was extremely noisy.

Based upon the evidence of record, the Board finds the 
Veteran's bilateral hearing loss was not incurred as a result 
of an established event, injury, or disease during active 
service.  In this matter, the Board finds the opinion of the 
December 2006 VA examiner persuasive.  The examiner reviewed 
the claims file and made specific reference to events in the 
Veteran's service as well as post-service history.  The 
examiner also provided specific reasons and bases for his 
opinion that the Veteran's hearing loss was not caused by any 
event during his active service.  The Board also finds the 
December 2006 examination was adequate for rating purposes.  
The examiner fulfilled his requirements by eliciting 
information from the Veteran concerning his medical history 
and conducting the necessary tests in accordance with 
standard medical practice and guidelines promulgated by the 
Secretary of Veterans' Affairs.  See Martinak v. Nicholson, 
21 Vet. App. 447 (2007).

The evidence clearly shows that the Veteran currently suffers 
from a bilateral sensorineural hearing loss.  Unfortunately, 
the December 2006 VA examiner opined that there was no 
connection between the currently demonstrated hearing loss 
and the Veteran's active duty service.  Without competent 
medical evidence that provides a link between the Veteran's 
currently demonstrated hearing loss and the Veteran's active 
duty service, service connection cannot be established.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board observes that according to the evidence of record, 
the Veteran's first recorded complaints of hearing loss that 
appear in a hearing test of record were in 2000-nearly 38 
years after he left active duty.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the Board 
finds that the passage of nearly 38 years between active duty 
and the Veteran's recorded complaints of hearing loss weighs 
against the Veteran's claim.

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the Veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  In this 
case, no medical evidence demonstrates that the Veteran 
experienced sensorineural hearing loss to a compensable level 
within a year after his discharge from active duty.  
Therefore, service connection for sensorineural hearing loss 
cannot be established on a presumptive basis.

The Board has noted the Veteran's statements that his hearing 
loss was first noted in 1958 while he was on active duty.  
Unfortunately, the military records available do not support 
the Veteran's assertions.  The service treatment records are 
completely negative for any signs, symptoms, or treatment for 
hearing loss.  In particular, the Board notes that while the 
Veteran has stated that he was not given a medical 
examination when he left active duty, his service treatment 
records contain a Report of Medical Examination dated in 
August 1962 which indicates that his ears were normal at the 
time he was discharged.  The existence of the August 1962 
Report of Medical Examination appears to contradict the 
Veteran's assertion that he did not have a medical 
examination when he left active duty.  Additionally, the 
Board observes that the Veteran indicated on an October 1963 
annual certificate of physical condition that he did not have 
trouble with his ears.  That certificate appears to 
contradict the Veteran's current assertions that his hearing 
loss began while he was on active duty.  The Board finds the 
Veteran's October 1963 certificate to be more persuasive than 
his present assertions as the Veteran completed the 
certificate about a year after he left active duty, whereas 
his present contentions were made over forty years after he 
left active duty.

The Board has also carefully considered the Veteran's and the 
Veteran's spouse's own statements regarding his symptoms.  
Lay persons can attest to factual matters of which they have 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran and his 
spouse as lay persons have not been shown to be capable of 
making medical conclusions, thus, their statements regarding 
causation and diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Veteran and his spouse are competent to report what comes to 
them through their senses, they do not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994). 
Therefore, they cannot provide a competent opinion regarding 
diagnosis and causation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


